                 Case 2:20-cr-00049-JAM Document 42 Filed 07/08/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-49 JAM
12                                Plaintiff,             STIPULATION TO VACATE TRIAL
                                                         CONFIRMATION HEARING AND JURY TRIAL;
13                          v.                           FINDINGS AND ORDER
14   AKIEAM HARRIS,                                      DATE: August 11, 2020
                                                         TIME: 9:15 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter is set for a trial confirmation hearing on August 11, 2020,

21 and a jury trial to begin September 14, 2020 (ECF No. 26).

22          2.      On June 18, 2020, a Superseding Information was filed in this case (ECF No. 30) and

23 defendant Harris waived indictment (ECF No. 38).

24          3.      On June 30, 2020, defendant Harris pled guilty to the sole count in the Superseding

25 Information. ECF No. 39.

26 ///

27 ///

28 ///

      STIPULATION AND ORDER                              1
                 Case 2:20-cr-00049-JAM Document 42 Filed 07/08/20 Page 2 of 2


 1          4.      By this stipulation, the parties request the Court now vacate the trial confirmation hearing

 2 currently set for August 11, 2020, and vacate the jury trial currently set to begin September 14, 2020.

 3

 4          IT IS SO STIPULATED.

 5
     Dated: July 8, 2020                                     MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ QUINN HOCHHALTER
 8                                                           QUINN HOCHHALTER
                                                             Assistant United States Attorney
 9

10
     Dated: July 8, 2020                                     /s/ JEROME PRICE
11                                                           JEROME PRICE
12                                                           Counsel for Defendant
                                                             AKIEAM HARRIS
13

14

15
                                            FINDINGS AND ORDER
16

17

18   DATED: July 8, 2020                               /s/ John A. Mendez
                                                       Honorable John A. Mendez
19                                                     UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER                              2
